Title: To James Madison from William C. C. Claiborne, 5 February 1802 (Abstract)
From: Claiborne, William C. C.
To: Madison, James


5 February 1802, Natchez. Encloses copies of his 29 Jan. letter to General Wilkinson and Wilkinson’s reply. Hopes the request he made of the general was not improper but fears the peace of the territory is precarious, “surrounded as it is, by numerous Indian Tribes, and with a Population of Negroes, nearly equal to the number of Whites, … and it seemed to me advisable, to have the Spare Arms at Fort Adams, placed in some Situation, where, in the hour of danger, the Militia could be furnished with the means of defence.” The arsenal can be erected cheaply by the militia. The territorial legislature ended its session on 2 Feb. The lack of a good printer at Natchez will delay publication of its acts, and “the People already complain, that they are not informed of their laws.” Expresses surprise that northern printers “do not turn their attention to this Territory.” Sargent has returned and retired to his farm, “and I have not yet been informed of any exertions on his part, to embarrass my administration.” Mentions a “violent dispute” between Chief Justice Lewis and the assembly, which seems to be working toward the judge’s impeachment. Washington papers to which he has subscribed frequently are lost or destroyed; therefore, he requests that JM enclose newspapers that contain “any interesting information.”
 

   Letterbook copy and copies of enclosures (Ms-Ar: Claiborne Executive Journal). Letterbook copy 3 pp. Enclosures are Claiborne to James Wilkinson, 29 Jan. 1801, and Wilkinson to Claiborne, 29 Jan. 1801, the latter giving Wilkinson’s assent to the construction of a blockhouse. Letter and enclosures printed in Rowland, Claiborne Letter BooksDunbar Rowland, ed., Official Letter Books of W. C. C. Claiborne, 1801–1816 (6 vols.; Jackson, Miss., 1917)., 1:40–44.

